Title: To Thomas Jefferson from Jones & Howell, 22 February 1806
From: Jones & Howell
To: Jefferson, Thomas


                        
                            Respected Friend
                     
                            Philadela. 22nd Feby 1806
                        
                        Engagd. as you doubtless must be at this important juncture of national affairs has we presume been the reason
                            of our Small acct having escap’d Your notice. neither should we at this time Call your attention to it were it not that
                            as we are in much want of money and knowing it also to be Your wish to pay always at the regular periods which for this
                            time only you have forgot. there are
                  
                     
                        
                           
                           
                              should be 317.93
                           
                           
                        
                        
                           three parcels of Iron [bin?]
                           6th Septr.
                           349.93
                           
                        
                        
                           
                           12 Novbr.
                           268.00
                           
                        
                        
                           
                           11 Decr.
                           
                              268.00
                           
                           
                        
                        
                           
                           
                           
                              $885.93
                           
                           
                        
                     
                  
                        
                        We are respectfully Yours
                        
                            Jones & Howell
                     
                        
                       
                    [Text in italics in Thomas Jefferson’s hand]
               